2022 IL App (5th) 210141-U
            NOTICE
                                                                                        NOTICE
 Decision filed 06/30/22. The
                                                                             This order was filed under
 text of this decision may be              NO. 5-21-0141
                                                                             Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                not precedent except in the

 Rehearing or the disposition of
                                               IN THE                        limited circumstances allowed
 the same.                                                                   under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Massac County.
                                                )
v.                                              )     No. 12-CF-29
                                                )
MICHAEL D. THOMPKINS,                           )     Honorable
                                                )     William J. Thurston,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WELCH delivered the judgment of the court.
         Justices Wharton and Vaughan concurred in the judgment.

                                             ORDER

¶1       Held: Where the defendant did not satisfy the “cause” prong of the cause-and-prejudice
               test, the circuit court did not err in denying him leave to file a successive
               postconviction petition, and since any argument to the contrary would lack merit,
               the defendant’s appointed counsel on appeal is granted leave to withdraw, and the
               judgment of the circuit court is affirmed.

¶2       Defendant, Michael D. Thompkins, appeals the trial court’s order summarily dismissing

his petition pursuant to the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West

2020)). The defendant’s appointed attorney on appeal, the Office of the State Appellate Defender

(OSAD), has concluded that this appeal lacks merit. Accordingly, OSAD has filed a motion to

withdraw as counsel for the defendant (see Pennsylvania v. Finley, 481 U.S. 551 (1987)) along

with a brief in support of the motion. OSAD has provided the defendant with a copy of its Finley

motion and brief. This court has provided him with ample opportunity to file a written pro se brief,

                                                   1
memorandum, etc., responding to OSAD’s motion or explaining why this appeal has merit. The

defendant has not filed any sort of response. Having read OSAD’s Finley motion and brief, and

having examined the record on appeal, this court concludes that the instant appeal does indeed lack

merit. There is no potential ground for appeal. Accordingly, we grant OSAD leave to withdraw

and affirm the judgment of the circuit court.

¶3                                      BACKGROUND

¶4     In 2016, defendant Thompkins was convicted of the 2012 murder of Jackie LaShaun Blake

(720 ILCS 5/9-1(a)(1) (West 2010)), the attempted murder of Jessica Horn (id. §§ 8-4(a), 9-

1(a)(1)), and home invasion (id. § 12-11(a)(2)). Before trial, defendant moved to suppress

evidence of the shoes he wore when he was arrested, which were linked to bloody shoeprints found

at the crime scene. Defendant argued that he was arrested illegally because police, without a

warrant, obtained information from his cell phone carrier that revealed his location. The trial court

denied the motion.

¶5     The defense also moved in limine to exclude letters that defendant sent from jail to Horn

and to his mother. In these letters, which were intercepted by jail personnel, defendant admitted

killing Blake and asked his mother and Horn for forgiveness. Notably, he wrote that he intended

to kill Horn. The trial court denied the motion.

¶6     Briefly summarized, evidence at trial showed that defendant and Horn dated for

approximately three years. They lived together for part of this time and had a daughter, Ja’Chel,

together. However, the relationship ended and Horn began dating Blake. The defendant and Horn

had no contact for several months prior to March 2012. Early that month, however, they began

communicating. Most of their discussions focused on arranging an opportunity for the defendant

to see Ja’Chel.


                                                   2
¶7     Early in the morning of March 25, 2012, defendant went to Horn’s apartment. Horn was

not home when the defendant arrived, so he waited outside the apartment for her to return. When

Horn returned home with Blake, defendant saw them get out of a vehicle and enter the apartment

together. Defendant walked away to smoke a cigarette. He then walked back to the apartment,

looked in the window, and saw Horn and Blake having sex on the sofa. Upon seeing this,

defendant became enraged. He broke a window in the kitchen door and entered the apartment.

Once inside, he used a kitchen knife and a barbecue fork to stab Blake, who died from his injuries,

and Horn. Horn persuaded defendant to stop stabbing her by urging him to think about their

daughter. At trial, Horn identified defendant as the assailant.

¶8     Later that day, Jackie Wilson was mowing his lawn. He had heard that a murder suspect

was in the area and observed Thompkins in his backyard. While his wife called police, Wilson

held Thompkins at gunpoint until police arrived. Police then arrested defendant.

¶9     The State introduced the letters that defendant wrote from jail. It also presented evidence

that the shoes defendant was wearing when he was arrested matched the bloody shoeprints found

at the scene. A bloody palm print on the bathroom door belonged to defendant.

¶ 10   The jury found defendant guilty. The court sentenced him to consecutive terms of 60 years

for first degree murder and 25 years for attempted murder.

¶ 11   On direct appeal, this court affirmed. People v. Thompkins, 2020 IL App (5th) 160345-U.

On February 5, 2021, defendant filed a postconviction petition. In it, he raised two claims. He

first argued that trial counsel was ineffective for not “properly” presenting the facts surrounding

his arrest in the motion to suppress. He contended that a state trooper had testified at his

preliminary hearing that defendant was apprehended due to the warrantless collection of his cell

phone data. He attached to the petition a transcript of the preliminary hearing at which state trooper


                                                  3
Alicia Barr testified that defendant “had a cell phone with him that we had pinged through Verizon

and learned his whereabouts that way.” Defendant further contended that appellate counsel was

ineffective for failing to raise this issue on appeal.

¶ 12    Defendant’s second principal contention was that his rights were violated when (1) he was

not notified that the jail was “withholding” his mail and (2) the State argued that he had sent a

letter to Horn while an order of protection was in effect. Defendant argued that he sent the letter

after the order of protection had expired. He attached to the petition an order of protection that

expired on July 15, 2012.

¶ 13    On April 26, 2021, the trial court summarily dismissed the petition. The electronic docket

sheet reflects a “record sheet entry” on April 26, 2021, with no further information. On November

30, 2021, the trial court clarified that the April 26 docket sheet entry was its dismissal order.

Attached to the November 30 order was the April 26 dismissal order, although it does not contain

a date, caption, or signature. Defendant timely appealed. The circuit court appointed OSAD to

represent the defendant.

¶ 14                                          ANALYSIS

¶ 15    Counsel first concludes that defendant has no viable argument that the court failed to

comply with applicable procedures in dismissing the petition. We agree. The Act provides a way

for criminal defendants to challenge substantial violations of their constitutional rights in the

proceedings resulting in their convictions. The Act contemplates three possible stages. At the first

stage the trial court must, within 90 days from a petition’s filing, review the petition to decide

whether to advance the petition to the second stage or dismiss it as frivolous or patently without

merit. 725 ILCS 5/122-2.1(a)(2), (b) (West 2020); People v. Hodges, 234 Ill. 2d 1, 10 (2009). The

court must make this determination without any input from the State. People v. Gaultney, 174 Ill.


                                                   4
2d 410, 418 (1996). We review de novo whether the trial court properly dismissed a petition.

People v. Allen, 2015 IL 113135, ¶ 19.

¶ 16   Here, the record shows that the trial court complied with this procedure. While the

dismissal order did not initially appear in the record, the court subsequently clarified that it

dismissed the petition on April 26, 2021, within 90 days of its filing. The record provides no basis

to question the court’s assertion in this regard. Moreover, the record does not show any input from

the State during this process.

¶ 17   Counsel next concludes that defendant could not plausibly argue that the court erred

substantively by dismissing the petition. Counsel concludes that neither claim it raised has even

arguable merit. First, counsel contends that defendant has no arguable claim that trial and appellate

counsel were ineffective with regard to the issue of tracking defendant through his cell phone.

¶ 18   Defense counsel provides ineffective assistance when his or her representation falls below

an objective standard of reasonableness, and those deficiencies undermine confidence in the

outcome of the proceedings or deprive the defendant of a fair trial. Strickland v. Washington, 466

U.S. 668, 687-89 (1984). A claim of ineffective assistance of appellate counsel is governed by the

same standards. People v. Childress, 191 Ill. 2d 168, 175 (2000).

¶ 19   There is no real dispute that police, without a warrant, obtained data on defendant’s cell

phone and used it to track him. Wilson testified at trial that he spotted defendant in his yard and

held him until police arrived, which would mean that the cell phone data played no part in

defendant’s arrest. While Barr’s testimony at the preliminary hearing might support a different

conclusion, any discrepancy is of no real significance here.

¶ 20   While acquiring from a telecommunications company personal location information

stemming from cellular phone activity normally requires a warrant (Carpenter v. United States,


                                                 5
585 U.S. ___, ___, 138 S. Ct. 2206, 2217, 2220-21 (2018)), exigent circumstances may dispense

with the need for a warrant. See People v. McNeal, 175 Ill. 2d 335, 345 (1997). Factors to

consider in deciding whether an exigency exists include such things as whether (1) the crime under

investigation was recently committed; (2) there was any deliberate or unjustified delay by the

police during which time a warrant could have been obtained; (3) a grave offense was involved,

particularly a crime of violence; (4) there was reasonable belief that the suspect was armed; (5) the

police officers were acting on a clear showing of probable cause; and (6) there was a likelihood

that the suspect would escape if he was not swiftly apprehended. Id.

¶ 21    Here, police were searching for defendant shortly after he had stabbed two people. He was

apparently emotionally distraught and might still have had one of the weapons he used. Police

feared that he might return and try to harm Horn again. Thus, there was a strong likelihood that

exigent circumstances justified the relatively slight intrusion caused by collecting defendant’s cell

phone data.

¶ 22    Moreover, the only items of any real evidentiary value seized during defendant’s arrest

were his shoes, which were matched to bloody shoeprints at the crime scene. See People v.

Pacheco, 281 Ill. App. 3d 179, 184 (1996) (“the only remedy for an illegal arrest is the exclusion

of evidence resulting from that arrest”). But identity was not an issue at trial. Horn, who had dated

defendant for three years, lived with him, and had a child with him, identified defendant as her

attacker. Indeed, defendant never disputed that he stabbed Blake and Horn. His defense was that

he did so under an intense provocation, making him guilty only of second degree murder. Thus,

any arguable error in admitting defendant’s shoes at trial was undoubtedly harmless. Accordingly,

trial counsel was not ineffective in his presentation of the issue and appellate counsel was not

ineffective for failing to raise the issue.


                                                 6
¶ 23   Finally, we agree with counsel that defendant could raise no issue of even arguable merit

regarding the admission of the letters he wrote from jail. Defendant contended in his petition that

the letters were inadmissible because jail staff did not inform him that they were withholding his

mail, and the prosecutor wrongly asserted that defendant sent the letter to Horn while an order of

protection was in effect.

¶ 24   Initially, we note that this issue was forfeited because it could have been raised on direct

appeal but was not. See People v. Ligon, 239 Ill. 2d 94, 103 (2010). Defendant does not appear

to contend that appellate counsel was ineffective for failing to raise the issue. Moreover, defendant

could not plausibly claim that trial counsel was ineffective in this regard because he did raise the

issue in a motion in limine.

¶ 25   Counsel concludes that any error in the admission of the letters was harmless because they

were not relevant to any contested issue at trial. This is unquestionably true with regard to Blake’s

murder because defendant’s identity was not in question. The issue is less clear with regard to the

attempted murder of Horn. On direct appeal, we cited them as the only direct evidence of

defendant’s intent to kill Horn. Thompkins, 2020 IL App (5th) 160345-U, ¶ 72.

¶ 26   In any event, we agree with counsel that the letters were properly admitted as defendant

had no reasonable expectation of privacy in mail he sent from prison. See United States v. Gordon,

168 F.3d 1222, 1228 (10th Cir. 1999) (prison officials’ regulation of unprivileged incoming and

outgoing prison mail is “ ‘essentially an administrative matter in which the courts will not

intervene’ ” (quoting Wilkerson v. Warden of U.S. Reformatory, El Reno, 465 F.2d 956, 957 (10th

Cir. 1972))).

¶ 27   The Illinois Administrative Code provides that outgoing inmate mail may be inspected and

read. 20 Ill. Adm. Code 701.180(c). Thus, defendant could have had no legitimate privacy


                                                 7
expectation in the letters. Defendant’s only contention in the petition is that jail officials did not

notify him that his mail was being withheld. Assuming that section 701.180(c) applies to the

Massac County jail, defendant misreads that section.

¶ 28     Section 701.180 provides that “mail may be reproduced or withheld from delivery” in

several enumerated circumstances. Id. § 701.180(c)(5). In that event, “[t]he detainee shall be

notified in writing of any outgoing mail withheld.” Id. § 701.180(c)(6). Defendant cites no

evidence that the letters were withheld from delivery. In any event, it is not clear that any failure

to notify defendant would render the letters inadmissible at trial, as officials were clearly

authorized to open and read the mail.

¶ 29     Defendant also contended in his petition that the prosecutor stated that the letter to Horn

was written while an order of protection was in effect. He attached to the petition an order of

protection that had expired when the letters were written. Counsel notes the possibility that the

order could have been extended but argues that, in any event, whether an order of protection was

in effect was not a factor in the decision to admit the letters. We agree. Nothing in the record

indicates that the fact that they were written while an order of protection was in effect was a

material factor in the decision to admit them. They were clearly relevant to the issues of identity

and intent and, as party admissions, were not hearsay. See Ill. R. Evid. 801(d)(2)(A) (eff. Oct. 15,

2015).

¶ 30                                 CONCLUSION

¶ 31     For the foregoing reasons, OSAD’s Finley motion is granted, and the judgment of the

circuit court is affirmed.



¶ 32     Motion granted; judgment affirmed.


                                                  8